PER CURIAM.
This cause was heard upon the transcript of the record, briefs and arguments of counsel, and i.t appearing that there was substantial evidence to support the verdict and that there was, therefore, no error in the denial of appellant’s motion for a directed verdict; and it further appearing upon a review of the record that the court-committed no prejudicial error in failing to extend or enlarge the charge upon the subject of contributory negligence or in refusing to grant the special request of appellant upon that subject, it is therefore ordered and adjudged that the judgment appealed from be and the same is in all . things affirmed.